Plaintiffs in error, together with Mollie Talbot and Herman H. Maggid, were in the county court of Cook county found guilty of misbehavior as election officials and sent to prison for contempt of court. These proceedings were had under the act relating to Elections, (Smith-Hurd Stat. 1933, chap. 46, art. 2, sec. 13,) which provides for the summary punishment for misbehavior on the part of judges and clerks of election. The Appellate Court reversed the judgments as to Talbot and Maggid and affirmed the same as to plaintiffs in error. The causes are here on writs of error, and have been consolidated.
The question first presented is one of jurisdiction. This court has held in People v. Greenzeit, 363 Ill. 347, People v. *Page 434 Benjamin, id. 344, People v. Ford, id. 340, and People v.Kotwas, id. 336, that this type of proceeding is not a criminal case within the purview of section 11 of article 6 of the constitution and that a writ of error does not lie from this court to review the judgment of the Appellate Court. For the reasons stated in those opinions the writs of error are dismissed.
Writs dismissed.